Citation Nr: 1123065	
Decision Date: 06/16/11    Archive Date: 06/28/11

DOCKET NO.  07-27 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, initially claimed as an anxiety disorder, to include as secondary to service-connected disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1961 to October 1961 and from December 1964 to November 1966.  

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which, inter alia, denied the Veteran's claim for service connection for an acquired psychiatric disorder.

The Veteran originally submitted his claim as one for service connection for an anxiety disorder.  However, the Board considers the Veteran's claim for service connection for an anxiety disorder broadly as encompassing all psychiatric disorders evident in the record, pursuant to the decision of the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any mental health disability that could reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Therefore, the issue on appeal has been revised accordingly.

The issue of an increased rating for the Veteran's residuals of prostate cancer has been raised by the record twice (see the Veteran's representative's October 2007 and the Veteran's July 2010 statements), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  There is competent evidence that the Veteran currently experiences an acquired psychiatric disorder.

2.  There is no competent or credible evidence showing that the Veteran's current acquired psychiatric disorder is related to his active military service, and the probative medical evidence of record weighs against any connection between the Veteran's acquired psychiatric disorder and his service-connected disorders, on either a secondary or aggravation basis.  There is also no competent or credible evidence that his acquired psychiatric disorder manifested within one year after service discharge.


CONCLUSION OF LAW

An acquired psychiatric disorder is not due to or aggravated by the Veteran's service-connected disorders, nor was it incurred in or aggravated by active military service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of the VCAA letters from the agency of original jurisdiction (AOJ) to the Veteran dated in April 2006 and October 2007.  Those letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by:  (1) informing him about the information and evidence not of record that was necessary to substantiate his service connection claim on a direct, secondary, and aggravation basis; (2) informing him about the information and evidence the VA would seek to provide; and (3) informing him about the information and evidence that he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

Furthermore, the April 2006 and October 2007 letters from the AOJ advised the Veteran of the elements of a disability rating and an effective date, which are assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

With regards to the timing of his VCAA notice, the Board sees the AOJ did not provide the Veteran all necessary VCAA notice prior to initially adjudicating his claim in November 2006, the preferred sequence.  However, in Pelegrini II, the Court clarified that in these situations the VA does not have to vitiate that initial decision and start the whole adjudicatory process anew, as if that decision was never made.  Rather, the VA need only ensure that the Veteran receives (or since has received) content-complying VCAA notice, followed by readjudication of his claim, such that the intended purpose of the notice is not frustrated and he is still provided proper due process.  Id. 120.  In other words, he must be given an opportunity to participate effectively in the processing of his claim.  The Federal Circuit Court has held that a SOC or supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the VA cured the timing notice after sending the additional VCAA notice letter for service connection on a secondary and aggravation basis in October 2007 by readjudicating the Veteran's case by way of the January 2008 rating decision, January 2010 SOC, and the January and May 2010 SSOCs.  Therefore, since the VA cured the timing error and because the Veteran did not challenge the sufficiency of his notice, the Board finds that the VA has complied with its duty to notify the Veteran of the elements of his claim.  In essence, any timing defect in the notice provided has been rectified by the latter readjudications.  In addition, the Veteran has never alleged how any timing error prevented him from meaningfully participating in the adjudication of his claim.  As such, the Veteran has not established prejudicial error in the timing of VCAA notice.  See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 (2009).

In addition to notification, the VA is required to assist the Veteran in finding evidence to support his claim.  See 38 U.S.C.A. § 5103A.  The AOJ has secured service treatment records (STRs), and a VA medical examination regarding both the nature and etiology of his acquired psychiatric disorder.  The Veteran has submitted personal statements and private medical evidence.  The Veteran has not provided authorization for the VA to obtain any additional private medical records, nor has he indicated that such records exist.  Therefore, the Board concludes that the duty to assist the Veteran in gathering information to advance his claim has been met.

In regards to the November 2007 VA medical examination regarding the nature and etiology of the Veteran's current acquired psychiatric disorder, the Board notes that when the VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight).  In this instance, the examination report was provided by a qualified medical examiner, who reviewed the history of the Veteran's acquired psychiatric disorder, and provided an opinion as to any connection between the Veteran's acquired psychiatric disorder and his service connected disorders on both a secondary basis and on the basis of any aggravation finding that his acquired psychiatric disorder was not "related [to] or secondary to" his service-connected disorders.  

The Board notes that the VA medical examiner did not specifically address the possibility that the Veteran's psychiatric may be directly connected to his military service.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  However, the standards which require an opinion regarding this additional theory of entitlement are not met in this case.  Under McLendon v. Nicholson, 20 Vet. App. 79, 82 (2006), in a disability compensation (service connection) claim, the VA must provide a VA medical examination and opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  

There is evidence that the Veteran is currently experiencing an acquired psychiatric disorder.  However, as related below, there is no competent or credible evidence of any in service event to which his acquired psychiatric disorder may be connected.  Nor is there any evidence of a direct connection between the Veteran's military service and his current acquired psychiatric disorder.  In fact, the evidence of record weighs against any such conclusion.  Therefore, the November 2007 VA psychiatric examiner has provided a complete opinion as necessary to address the claim for the Veteran's current acquired psychiatric disorder by addressing any relationship between that disorder and his current service-connected disorders, such that a further explicit statement regarding direct service connection is unnecessary.  As such, the November 2007 VA medical examination has thoroughly addressed the credible evidence of record and the various theories of entitlement and no further examination or opinion in this regard is necessary.  38 U.S.C.A. § 5103.

Governing Laws for Service Connection

Service connection may be granted if it is shown the Veteran developed a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service), 1153 (aggravation).  

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).

A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology, the Court held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307.  Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation.  Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For continuity of symptomatology, although the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).

Some diseases are chronic, such as psychoses, and therefore will be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

A disability can also be service connected if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  A claim for secondary service connection requires competent medical evidence linking the asserted secondary disorder to the service-connected disability.  Velez v. West, 11 Vet. App. 148, 158 (1998); see also Wallin v. West, 11 Vet. App. 509, 512 (1998); McQueen v. West, 13 Vet. App. 237 (1999) (both indicating, like Velez, that competent medical nexus evidence is required to associate a disorder with a service-connected disability).

In short, in order to establish entitlement to service connection on this secondary basis, there must be:  (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

Moreover, secondary service connection may be established, as well, by any increase in severity (i.e., aggravation) of a nonservice-connected condition that is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(b), effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 (September 7, 2006).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.

Competent medical evidence may mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. §§ 1154(a).  With regard to lay evidence, the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) recently held that lay evidence, when competent, can establish a nexus between the Veteran's disability and an in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Id. at 1316.  Instead, under 38 U.S.C.A. §§ 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and evidence of a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id. at 308.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Service Connection for an Acquired Psychiatric Disorder, to Include as Secondary to or Aggravated by Service Connected Disorders

The Veteran has alleged that his acquired psychiatric disorder is due to his service in Vietnam.  See the Veteran's December 2006 notice of disagreement (NOD).  He has also argued that his acquired psychiatric disorder has developed as due to or aggravated by his service-connected disorders  See the Veteran's August 2007 substantive appeal (VA Form 9), and November 2008 statement ; see also the private treatment record dated in August 2007 by J. Cuevas, MD.  

The first requirement for any service-connection claim - on either a direct or secondary basis - is the existence of a current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), Wallin v. West, 11 Vet. App. 509, 512 (1998).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110; see Degmetich v. Brown, 104 F.3d 1328 (1997).  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).

In this case, the Veteran's record contains a VA medical treatment record from September 2006 which indicated that he was experiencing "depressions."  The Veteran has also submitted private treatment records dated in June 2006 and August 2007 from Dr. Cuevas which indicate that he is experiencing depression and anxiety.  Finally, the Veteran was provided with a VA psychiatric examination which diagnosed the Veteran with an anxiety disorder NOS (not otherwise specified) with depressive features.  Therefore, it is clear that the Veteran has been diagnosed with an acquired psychiatric disorder which may be considered for service connection.  

Consequently, the determinative issue is whether the Veteran's current acquired psychiatric disorder is attributable to his Veteran's military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  See, also, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

The Federal Circuit Court has held that VA has a duty, when determining service connection, to consider all theories of entitlement, both direct and secondary.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004); Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004).  The Board is required to consider all issues which have been raised either by the claimant, or by the evidence of record.  Robinson v. Mansfield, 21 Vet. App. 545, 552 (2008).  In Allen v. Brown, 7 Vet. App. 439, 448 (1995), the Court held that secondary service connection under 38 C.F.R. § 3.310 may be granted for aggravation of a Veteran's non-service-connected condition beyond its natural progression by a service-connected condition.  As such, the Board must consider all theories of entitlement, including whether or not the Veteran's acquired psychiatric disorder is the direct result of his service, secondary to his service-connected conditions, and/or if the Veteran's non-service-connected acquired psychiatric disorder may have been aggravated beyond the natural progression by the Veteran's service-connected disorders.

In the March 1997 rating decision, the Veteran was granted service connection for the residuals of prostate cancer and erectile dysfunction, which may be connected to his current acquired psychiatric disorder for consideration of entitlement on a secondary or aggravated basis.  Velez v. West, 11 Vet. App. at 158; Wallin v. West, 11 Vet. App. at 512.  

In this case, as noted above, the Veteran has argued that his current acquired psychiatric disorder is due to his service-connected residuals of prostate cancer and erectile dysfunction disorders.  The Board notes that the diagnosis of an acquired psychiatric disorder as due to a service-connected condition does not fall within the exceptions noted by the Federal Circuit Court, and as such is the type of determination requiring medical skill or knowledge.  Jandreau, 492 F.3d at 1377.  There is no evidence presented that the Veteran has the requisite training or experience necessary to render him competent to make such a determination.  See Layno, at 469; see also 38 C.F.R. § 3.159(a)(1).  Therefore, the Veteran's acquired psychiatric disorder must be shown by competent medical evidence to be connected to the Veteran's military service as secondary to his service-connected disorders.  

In regards to medical opinions, the Board is presented with favorable and unfavorable medical evidence.  The Court has held that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).

In this instance, the Veteran submitted an opinion from Dr. Cuevas dated in August 2007 indicating that the Veteran's acquired psychiatric disorder and his service-connected disorders.  Specifically, Dr. Cuevas indicated that the Veteran has a "service connected prostate condition which has aggravated with a severe depression and anxiety condition."  In this instance, this opinion has been recorded by a qualified medical professional.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  However, there is no "treating physician rule" requiring the Board to give more probative weight to these opinions.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993); Chisem v. Brown, 4 Vet. App. 169 (1993).  As such, it is the probative weight of the opinion provided which must be considered by the Board.  

In this instance, the statement provided by Dr. Cuevas has been provided essentially as a statement of fact, without elaboration or explanation for the opinion provided.  In fact, the August 2007 statement appears to be based purely on the Veteran's own endorsement of the aggravation of his acquired psychiatric disorder, and without any further explanation or rationale or review of the Veteran's psychiatric history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  As such, Dr. Cuevas' opinion is of reduced probative weight in light of the lack of any analysis to allow the Board to review the statements in light of the other evidence of record.  

In regards to the negative opinion of record, the November 2007 VA psychiatric examiner indicated that the Veteran's acquired psychiatric disorder is not "related [to] or secondary to [a] service connected prostate cancer condition."  In reaching this conclusion, the examiner noted the history of the Veteran's psychiatric treatment including some evidence of treatment for an anxiety disorder in 1977 with the subsequent VA psychiatric examination diagnosis of an anxiety neurosis with mild disability at a VA psychiatric examination in March 1978.  The examiner also reviewed the private treatment records dated in June 2006 and August 2007 from Dr. Cuevas and the Veteran's reported treatment for a mental disorder in 2003.  The VA examiner also thoroughly reviewed the Veteran's lay history including his statement that "he has always been very concerned about his health."  The examiner noted the Veteran's status at the time as alert and oriented with no impairment, or delusions or hallucinations, and with no mental impairment for performance of daily activities.  However, the examiner noted that the Veteran reported a history of some depression and anxiety.  The examiner concluded that the Veteran's current acquired psychiatric disorder and his service-connected disorders were not "related."  The examiner reached this conclusion based on the fact that his medical records and self-reported history did not show any relationship between his service-connected disorders and his acquired psychiatric disorder.  

Therefore, in stating that there is no relationship between the Veteran's service-connected disorders and his current acquired psychiatric disorder, the VA psychiatric examination has provided probative evidence between any link between these disorders on either a secondary or aggravation basis.  The November 2007 VA psychiatric examination was provided by a qualified medical examiner, who is an uninterested observer in the Veteran's case, and was supported by a rationale rooted in a thorough review of the medical and lay evidence of record.  Therefore, the probative medical evidence of record weighs against any finding of a secondary or aggravation relationship between the Veteran's current acquired psychiatric disorder and his service-connected disorders.

Finally, the Board notes that the Veteran has also argued that his anxiety disorder is "associated with [his] participation in Nam."  This statement is extraordinarily vague in indicating merely an association between service in Vietnam and a current acquired psychiatric disorder.  As such, the Board concludes that in making this statement the Veteran has not actually provided any competent lay evidence of any incurring incident to which his current acquired psychiatric disorder might be connected, or of a chronic acquired psychiatric disorder during or within one year of his military service, nor has he provided any evidence of any history of continuity of symptomatology of such a disorder from service.  The duty to assist is not a one-way street; a claimant cannot remain passive when she has relevant information.  See Wamhoff v. Brown, 8 Vet. App. 517 (1996) (VA has duty to assist the appellant, not a duty to prove her claim while the appellant remains passive); accord Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

In fact, the Veteran's November 1966 separation examination indicated that his psychiatric status was normal at the time of his separation from active military service.  Furthermore, at the time of his separation examination the Veteran signed a medical history form wherein he indicated that he had no history of trouble sleeping, depression or excessive worry, or any nervous trouble of any sort.  The Veteran's STRs were generated with a view towards ascertaining his then-state of physical fitness; they are akin to statements of diagnosis and treatment and are of increased probative value.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than reported history).  

Therefore, there is no competent or credible evidence of any direct connection between his acquired psychiatric disorder and his military service, or of any chronic acquired psychiatric disorder during his military service, or of any history of continuity of symptomatology of such a disorder from his military service.  Without any competent or credible evidence of any acquired psychiatric disorder during or within one year of his military service or of any incurring incident during service, there is no evidence of any kind in the record to suggest that the Veteran's current acquired psychiatric disorder is directly due to his military service.  As such, the evidence of record indicates that there is no connection between the Veteran's military service and his currently diagnosed acquired psychiatric disorder.  Shedden, 381 F.3d at 1167.  Furthermore, the first evidence of any treatment for an acquired psychiatric disorder is from the VA psychiatric examination of March 1978, and the VA psychiatric examination of November 2007 noted a history of treatment as early as 1977, over 10 years after the Veteran's release from active duty service.  The Federal Circuit Court has held that an extensive lapse of time between the alleged events in service and the initial manifestation of the subsequently reported symptoms and/or treatment is a factor for consideration in deciding a service connection claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Therefore, with no competent or credible evidence of a diagnosis of an acquired psychiatric disorder within one year after service, or indeed until at the earliest 1977, the Veteran is also not entitled to application of the presumptive provisions regarding psychoses.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

In conclusion, having reviewed all of the evidence contained within the record which supports the Veteran's claim for service connection, on direct, secondary, or aggravation bases, for an acquired psychiatric disorder in the light most favorable to the Veteran, the Board finds that the preponderance of the evidence is against service connection for an acquired psychiatric disorder on a direct or presumptive basis, or as secondary to or aggravated by his service-connected disorders, and there is no reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310.


ORDER

Service connection for an acquired psychiatric disorder, including as secondary to service-connected residuals of prostate cancer or erectile dysfunction disorder, is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


